DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stedman, US Patent 4,413,708, in view of Miyata, JP2002160896 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    442
    665
    media_image1.png
    Greyscale

Regarding claims 1 and 13, Stedman discloses a forklift (see fig 1), a chassis (13), a mast (21) mounted to a front (right side in fig 2) of the chassis (13), a fork assembly (28,12), and an impact absorbing device (see fig 1-2) positioned between a mast (21) and a fork (12) assembly of a forklift (10), the impact absorbing device comprising: a base frame (26) mounted to the mast (21); a strike frame (vertical extending portion of 12) mounted to the fork assembly (12), the strike frame (as described above) being mechanically coupled to the base frame (26) such that the strike frame (as described above) is movable (horizontally in fig 2) relative to the base frame (26).  Stedman does not specify a passive strike cushion.

    PNG
    media_image2.png
    274
    307
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    248
    245
    media_image3.png
    Greyscale

Miyata teaches a similar impact absorbing device (see fig 1-6) including a passive strike cushion (22) for absorbing impact forces in the forklift system.  It would have been obvious to provide the passive strike cushion described by Miyata in the system disclosed by Stedman in order to prevent the pallet from being damaged.
Regarding claim 2, Stedman in view of Miyata discloses the impact absorbing device of claims 1 and 13, further comprising: a scissor mechanism (29) for mechanically coupling the base frame (26) to the strike frame (as described above). 
Regarding claims 3 and 14, Stedman in view of Miyata discloses the impact absorbing device of claim 2, wherein the scissor mechanism (29) comprises: a first linkage arm (extending from top of 26 to lower region in strike frame – fig 2) extending between the base frame (26) and the strike frame (as described above); a second linkage arm (extending from lower region in 26 to top of strike frame – fig 2) extending between the base frame (26) and the strike frame (as described above); and a linkage pin (circular pin shown in fig 2) joining the first linkage arm (as described above) and the second linkage arm (as described above) approximately at a center (see fig 2) of each of the first linkage arm (as described above) and the second linkage arm (as described above).
Regarding claims 4 and 15, Stedman in view of Miyata discloses the impact absorbing device of claims 1 and 13, wherein the base frame (26) and the strike frame (as described above) each define an elongated slot (rectangular slot shown in lower portion of 26 and strike frame – fig 2) for slidably receiving at least one of the first linkage arm (outer end for first arm) and the second linkage arm (inner end of second arm).
Regarding claims 5 and 16, Stedman in view of Miyata discloses the impact absorbing device of claims 4 and 15, wherein the first linkage arm (as described above) is pivotally mounted to the base frame (26) and is slidably mounted within the elongated slot (see fig 2) of the strike frame (as described above) and the second linkage arm (as described above) is pivotally mounted (see pin connection in fig 2) to the strike frame (as described above) and is slidably mounted within the elongated slot (see fig 2) of the base frame (26).
Regarding claim 6, Stedman in view of Miyata discloses the impact absorbing device of claim 1, but does not specify that the strike frame, base frame and scissors are made of hardened steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the system from hardened steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ hardened steel material in order to optimize the wear and corrosion resistance of the mechanism and enhance the overall service life.    
Regarding claims 7 and 17, Stedman in view of Miyata discloses the impact absorbing device of claims 1 and 13, comprising: a plurality of scissor mechanisms (left and right side in fig 1) spaced apart along a width (see fig 1) of the impact absorbing device (as described above).
Regarding claims 9, 10 and 19, Stedman in view of Miyata discloses the impact absorbing device of claim 1, wherein the strike cushion (22 – Mayata) is a rubber pad – therefore does not specify that the pad is foam or an air filled bag.  It would have been an obvious matter of design choice to create a system with passive strike cushion of foam or air bag since applicant has not disclosed that passive elastic cushion material solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with elastic material or foam an airbag.  One having ordinary skill in the art would be motivated to employ foam or an air bag in order to more evenly and gradually absorb imposed impact forces.  
Regarding claim 11, Stedman in view of Miyata discloses the impact absorbing device of claim 1, wherein the base frame (26) and the strike frame (as described above) are both oriented in a plane orthogonal to a horizontal direction (vertically in fig 2).
Regarding claims 12 and 20, Stedman in view of Miyata discloses the impact absorbing device of claims 1 and 13, wherein the mast (21) is configured for selectively moving the impact absorbing device (as described above) and the fork assembly (12) along a vertical direction (see fig 2).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stedman in view of Miyata and further in view of Dibdin, US PGPub 2008/0001130.
Regarding claims 8 and 18, Stedman in view of Miyata discloses the impact absorbing device of claims 1, 7 and 17 but does not specify that pin couples the two scissor mechanisms.

    PNG
    media_image4.png
    249
    511
    media_image4.png
    Greyscale

Dibdin teaches a similar impact absorbing strike cushion (see fig 19) wherein the plurality of scissor mechanisms (22-23) further comprises: one or more elongated pins (24) that extend along the width of the impact absorbing device (see [0111]) for coupling the plurality of scissor mechanisms (22,23). (claims 8 and 18)
It would have been obvious to provide the elongated pin described by Dibdin to the system disclosed by Stedman in view of Miyata in order to improve the horizontal rigidity and overall strength and durability of the scissor mechanism to enhance service life.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654